 Case 8:19-cv-00188-JSM-SPF Document 9 Filed 04/30/19 Page 1 of 1 PageID 28




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ASHER WALLI,

      Plaintiff,

v.                                                        Case No: 8:19-cv-188-T-30SPF

ADZEEY,LLC,

      Defendant.


                               ORDER OF DISMISSAL

      Before the Court is the Notice of Voluntary Dismissal without Prejudice (Dkt. 8).

Upon review and consideration, it is

      ORDERED AND ADJUDGED as follows:

      1.     This cause is dismissed without prejudice.

      2.     All pending motions, if any, are denied as moot.

      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 30th day of April, 2019.




Copies furnished to:
Counsel/Parties of Record
